Name: 82/362/EEC: Commission Decision of 17 May 1982 amending Decision 81/987/EEC on health protection measures in respect of the Republic of Botswana
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-06-10

 Avis juridique important|31982D036282/362/EEC: Commission Decision of 17 May 1982 amending Decision 81/987/EEC on health protection measures in respect of the Republic of Botswana Official Journal L 159 , 10/06/1982 P. 0041 - 0042++++COMMISSION DECISION OF 17 MAY 1982 AMENDING DECISION 81/987/EEC ON HEALTH PROTECTION MEASURES IN RESPECT OF THE REPUBLIC OF BOTSWANA ( 82/362/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 72/462/EEC OF 12 DECEMBER 1972 ON HEALTH AND VETERINARY INSPECTION PROBLEMS UPON IMPORTATION OF BOVINE ANIMALS AND SWINE AND FRESH MEAT FROM THIRD COUNTRIES ( 1 ) , AS LAST AMENDED BY DIRECTIVE 81/476/EEC ( 2 ) , AND IN PARTICULAR ARTICLE 15 THEREOF , WHEREAS COMMISSION DECISION 81/987/EEC ( 3 ) GRANTED THE MEMBER STATES THE OPTION OF AUTHORIZING IMPORTS INTO THEIR TERRITORY , UNDER CERTAIN CONDITIONS AND FROM CERTAIN REGIONS , OF FRESH MEAT FROM THE REPUBLIC OF BOTSWANA , TAKING INTO ACCOUNT , IN PARTICULAR THE EXISTING HEALTH SITUATION IN THAT COUNTRY AND THE MEASURES TAKEN BY THAT COUNTRY'S AUTHORITIES TO COMBAT FOOT-AND-MOUTH DISEASE AND TO AVOID ITS SPREADING INTO OTHER , UNAFFECTED REGIONS ; WHEREAS COMMISSION DECISION 82/60/EEC ( 4 ) EXTENDED THE DISEASE-FREE AREA TO INCLUDE THE SECTOR OF DISTRICT CENTRAL - NORTH OF DIBETE CORDON FENCE AND SOUTH OF THE MAKOBA PALAPYE-SHERWOOD RANCH CORDONS ; WHEREAS A VETERINARY MISSION HAS VISITED BOTSWANA DURING MARCH 1982 AND HAS REPORTED FAVOURABLY ON THE SITUATION CONCERNING ANIMAL HEALTH AND IN PARTICULAR FOOT-AND-MOUTH DISEASE , NO OUTBREAK OF THAT DISEASE HAVING OCCURRED SINCE OCTOBER 1980 ; WHEREAS IT IS NOW POSSIBLE FURTHER TO EXTEND THE DISEASE-FREE AREA BY INCLUDING A SECTOR NORTH OF THE MAKOBA-MAKORO FENCE AND SOUTH OF THE SESE-TLALEMABELE FENCE ; WHEREAS THE VETERINARY AUTHORITIES OF BOTSWANA HAVE REPEATED THEIR ASSURANCES CONCERNING BUFFER ZONES , NON-VACCINATION , CONTROL OF MOVEMENT AND OTHER MEASURES ; WHEREAS THE SITUATION IN BOTSWANA WILL CONTINUE TO BE KEPT UNDER REVIEW ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING VETERINARY COMMITTEE , HAS ADOPTED THIS DECISION : ARTICLE 1 DECISION 81/987/EEC IS HEREBY AMENDED AS FOLLOWS : 1 . ARTICLE 1 IS REPLACED BY THE FOLLOWING : " ARTICLE 1 THE PROHIBITION PROVIDED FOR IN ARTICLE 14 ( 2 ) OF DIRECTIVE 72/462/EEC SHALL NOT APPLY TO THE FOLLOWING DISTRICTS OF THE REPUBLIC OF BOTSWANA : - GHANZI ( WITH THE EXCLUSION OF ITS NORTH-WEST SECTOR KNOWN AS " GHANZI-FARMS " ) , - KWENENG , - KGATLEND , - SOUTH-EAST , - SOUTHERN , - KGALAGADI , AND - CENTRAL ( ONLY THAT SECTOR WHICH IS BORDERED : - TO THE WEST BY THE MAKOBA FENCE , - TO THE NORTH BY SESE-TLALEMABELE FENCE AND THE PALAPYE-SHERWOOD RANCH FENCE , AND - TO THE EAST FROM SESE TO MAKORO BY THE RAILWAY LINE ) . " 2 . IN THE ANNEX , THE TEXT AT THE END OF THE FIRST INDENT OF PARAGRAPH IV - ATTESTATION OF HEALTH , SUBPARAGRAPH 1 ( A ) IS REPLACED BY THE FOLLOWING : " - GHANZI ( WITH THE EXCLUSION OF ITS NORTH-WESTERN SECTOR KNOWN AS " GHANZI-FARMS " ) , - KWENENG , - KGATLEND , - SOUTH-EAST , - SOUTHERN , - KGALAGADI , - CENTRAL ( ONLY THAT SECTOR WHICH IS BORDERED : - TO THE WEST BY THE MAKOBA FENCE , - TO THE NORTH BY THE SESE-TLALEMABELE FENCE AND THE PALAPYE-SHERWOOD RANCH FENCE , AND - TO THE EAST FROM SESE TO MAKORO BY THE RAILWAY LINE ) . " ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 17 MAY 1982 . FOR THE COMMISSION POUL DALSAGER MEMBER OF THE COMMISSION ( 1 ) OJ NO L 302 , 31 . 12 . 1972 , P . 28 . ( 2 ) OJ NO L 186 , 8 . 7 . 1981 , P . 20 . ( 3 ) OJ NO L 361 , 16 . 12 . 1981 , P . 29 . ( 4 ) OJ NO L 28 , 5 . 2 . 1982 , P . 49 .